                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MARK BEASLEY,                                  Case No. 18-cv-07144-MMC
                                  8                      Plaintiff,
                                                                                        ORDER DENYING PLAINTIFF'S
                                  9                v.                                   MOTION TO REMAND
                                  10     LUCKY STORES, INC., et al.,                    Re: Dkt. No. 28
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff Mark Beasley’s (“Beasley”) “Motion to Remand,” filed

                                  14   December 21, 2018, whereby Beasley seeks an order remanding the instant action to the

                                  15   Superior Court of California, County of San Francisco. On January 16, 2019, defendants

                                  16   Lucky Stores, Inc. (“Lucky”), Nestlé USA, Inc. (“Nestlé”), Save Mart Super Markets

                                  17   (“Save Mart”), The Kroger Company (“Kroger”), and The Save Mart Companies, Inc.

                                  18   (“SCMI”),1 filed a joint opposition, to which, on January 30, 2019, Beasley replied.

                                  19          Having read and considered the papers filed in connection with the motion, the

                                  20   Court rules as follows.2

                                  21                                         BACKGROUND

                                  22          The instant case is a putative class action lawsuit brought by Beasley, a California

                                  23   citizen, as a purchaser and consumer of Coffee-mate, a line of coffee-creamer products.

                                  24   Beasley alleges that Nestlé, a Delaware corporation with its principal place of business

                                  25
                                              1
                                  26           Although defendants, in their opposition, state three of said entities should be
                                       treated as one defendant (see Defs.’ Opp’n to Pl.’s Mot. to Remand (“Opp’n”) at 3 n.4),
                                  27   the Court finds any such distinction has no bearing on the instant analysis.
                                              2
                                  28              By order filed February 7, 2019, the Court took the motion under submission.
                                  1    “in California or Virginia” (see First Am. Compl. (“FAC”), filed Dec. 19, 2018, ¶ 12),

                                  2    “manufactures, markets, and sells Coffee-mate” (see id. ¶ 3). He also alleges that Lucky,

                                  3    Save Mart, and SMCI, each of which is a California corporation, and Kroger, a Delaware

                                  4    corporation with its principal place of business in Ohio, “sold Coffee-mate at their grocery

                                  5    stores throughout California” (see id. ¶ 4) and that, during the class period, he purchased

                                  6    Coffee-mate from grocery stores owned by said four defendants.

                                  7           According to Beasley, Coffee-mate, during the class period, contained partially

                                  8    hydrogenated oil (“PHO”), which is an “[a]rtificial” form of trans fat (see id. ¶ 20) and an

                                  9    “unsafe food additive” (see id. ¶ 3). In addition, Beasley alleges that, for portions of the

                                  10   class period, the packaging for Coffee-mate bore deceptive “nutrient content claim[s],”

                                  11   namely, “0g Trans Fat” and/or “IT’S GOOD TO KNOW: 0g TRANS FAT/serv LACTOSE-

                                  12   FREE GLUTEN-FREE.” (See id. ¶ 76; see also id. ¶ 8.)
Northern District of California
 United States District Court




                                  13          Based on the above allegations, Beasley, on October 29, 2018, filed his initial

                                  14   complaint in the Superior Court of California, County of San Francisco. In said complaint,

                                  15   Beasley asserted five Causes of Action, brought both individually and on behalf of the

                                  16   following two putative classes: (1) a “Class,” defined as “[a]ll citizens of California who

                                  17   purchased in California, on or after January 1, 2010, Coffee-mate products containing

                                  18   [PHO]” (see Class Action Compl., Dkt. No. 1-3 (filed Nov. 26, 2018), ¶ 147); and (2) a “0g

                                  19   Trans Fat Claim Subclass,” defined as “[a]ll citizens of California who purchased in

                                  20   California, on or after January 1, 2010, Coffee-mate containing the nutrient content claim

                                  21   ‘0g Trans Fat’ and containing [PHO]” (see id.). The first two Causes of Action were

                                  22   brought on behalf of the “Class” and asserted, respectively, “Unfair Conduct”/“Unlawful

                                  23   Conduct” (see id. at 27:20 & 28:5) under California’s “Unfair Competition Law” (“UCL”)

                                  24   and “Breach of Implied Warranty of Merchantability” (see id. at 29:4). The last three

                                  25   Causes of Action were “limited to” the “0g Trans Fat Claim Subclass” and asserted,

                                  26   respectively, “Unlawful Conduct”/“Fraudulent Conduct”/“Unfair Conduct” (see id. at 29:25,

                                  27   32:4, & 32:16) under the UCL, violation of California’s “False Advertising Law” (see id. at

                                  28   33:9), and “Breach of Express Warranty” (see id. at 33:20).
                                                                                     2
                                  1            Subsequently, on November 26, 2018, defendants removed the instant case to

                                  2    federal court, on the basis that the Court has jurisdiction pursuant to the Class Action

                                  3    Fairness Act of 2005 (“CAFA”), 28 U.S.C. §§ 1332, 1453, 1711–15.

                                  4            On December 19, 2018, Beasley filed the FAC, in which he reasserts the above

                                  5    five Causes of Action and adds, on behalf of the “0g Trans Fat Claim Subclass,” a Cause

                                  6    of Action under California’s “Consumer Legal Remedies Act.” (See FAC at 34:2.)

                                  7    Further, as to all Causes of Action, he asserts jurisdiction is proper in state court

                                  8    because, in addition to Beasley himself, “several defendants” and “all members of the

                                  9    proposed class” are California citizens (see id. ¶ 1), “all claims are asserted under the

                                  10   laws of California” (see id.), and “the decisions about the labeling and formulation of

                                  11   Coffee-mate during the class period were made in and emanated from” California (see

                                  12   id.).
Northern District of California
 United States District Court




                                  13           By the instant motion, Beasley seeks an order remanding the above-titled action to

                                  14   state court, on the basis that the “local controversy” exception to CAFA applies. (See

                                  15   Mot. at 2:21.)

                                  16                                         LEGAL STANDARD

                                  17           Pursuant to 28 U.S.C. § 1441, removal is proper where the action is one over

                                  18   which federal district courts have original jurisdiction. See 28 U.S.C. § 1441(a). Under

                                  19   CAFA, federal courts are “vest[ed] with original diversity jurisdiction over class actions

                                  20   where (1) the aggregate amount in controversy exceeds $5,000,000; (2) any class

                                  21   member is a citizen of a state different from any defendant; and (3) there are at least 100

                                  22   class members.” See Brinkley v. Monterey Fin. Servs., Inc., 873 F.3d 1118, 1121 (9th

                                  23   Cir. 2017) (citing 28 U.S.C. § 1332(d)(2), (5)(B)).

                                  24           There are exceptions to CAFA, however, including, as relevant here, the “local

                                  25   controversy” exception, see Serrano v. 180 Connect, Inc., 478 F.3d 1018, 1022 (9th Cir.

                                  26   2007), which applies to class actions in which:

                                  27           (i)(I)   greater than two-thirds of the members of all proposed plaintiff classes in
                                                        the aggregate are citizens of the State in which the action was originally
                                  28                    filed;
                                                                                       3
                                              (i)(II) at least 1 defendant is a defendant—
                                  1
                                                     (aa)    from whom significant relief is sought by members of the plaintiff
                                  2                          class;
                                  3                  (bb)    whose alleged conduct forms a significant basis for the claims
                                                             asserted by the proposed plaintiff class; and
                                  4
                                                     (cc)    who is a citizen of the State in which the action was originally filed;
                                  5                          and
                                  6           (i)(III) principal injuries resulting from the alleged conduct or any related conduct
                                                       of each defendant were incurred in the State in which the action was
                                  7                    originally filed; and
                                  8           (ii)   during the 3-year period preceding the filing of that class action, no other
                                                     class action has been filed asserting the same or similar factual allegations
                                  9                  against any of the defendants on behalf of the same or other persons[.]
                                  10
                                       28 U.S.C. § 1332(d)(4)(A).
                                  11
                                                                                DISCUSSION
                                  12
Northern District of California
 United States District Court




                                              As noted, Beasley, relying on the “local controversy” exception, seeks an order
                                  13
                                       remanding the instant action to state court. See Serrano, 478 F.3d at 1022 (holding
                                  14
                                       district court “shall decline to exercise jurisdiction over a class action in which the plaintiff
                                  15
                                       class and at least one defendant meet certain characteristics that essentially make the
                                  16
                                       case a local controversy”) (internal quotation, citation, and emphasis omitted). The Court
                                  17
                                       discusses below whether the action was properly removed to federal court and, if so,
                                  18
                                       whether the local controversy exception applies, thereby requiring remand.
                                  19
                                       A.     Original Jurisdiction under CAFA
                                  20
                                              “[I]t is the proponent’s burden to establish a prima facie case of removal
                                  21
                                       jurisdiction.” See Serrano, 478 F.3d at 1021. Here, in their Notice of Removal,
                                  22
                                       defendants assert the instant action satisfies CAFA’s jurisdictional requirements. In that
                                  23
                                       regard, they allege that: (1) the aggregate amount in controversy exceeds $5 million, as
                                  24
                                       Beasley filed a document in state court asserting that the “amount of restitution . . .
                                  25
                                       exceeds $20 million” (see Not. of Pet. for Removal by Def. Nestlé, filed Nov. 26, 2018,
                                  26
                                       ¶ 26 (citing Decl. of Dale Giali, filed Nov. 26, 2018, Ex. E)); (2) the parties are “minimally
                                  27
                                       diverse,” as Beasley is a citizen of California and Nestlé is a citizen of Delaware (see id.
                                  28
                                                                                       4
                                  1    ¶ 19); and (3) the proposed class exceeds 100 members, as the FAC includes an

                                  2    allegation that such class comprises “thousands of individuals” (see id. ¶ 21 (citing

                                  3    Compl. ¶ 151)).

                                  4           Beasley does not dispute the sufficiency of defendants’ showing, and, given the

                                  5    above-referenced allegations, the Court agrees defendants have established a prima

                                  6    facie case of removal jurisdiction under CAFA. See Serrano, 478 F.3d at 1021.

                                  7    B.     Local Controversy Exception to CAFA

                                  8           “[T]he party seeking remand bears the burden to prove an exception to CAFA’s

                                  9    jurisdiction.” See Serrano, 478 F.3d at 1021–22. Defendants contend Beasley has not

                                  10   established all of the requisite elements of the local controversy exception, including the

                                  11   “principal injuries” requirement, see 28 U.S.C. § 1332(d)(4)(A)(i)(III), which, according to

                                  12   defendants, “alone is sufficient grounds to deny [Beasley’s] motion.” (See Opp’n at 3:8–
Northern District of California
 United States District Court




                                  13   9.) As discussed below, the Court agrees.

                                  14          Beasley argues CAFA’s “principal injuries” requirement is met because “the injury

                                  15   alleged by [p]laintiff—the sale of an unlawful product in violation of California law—

                                  16   occurred entirely and wholly within California.” (See Mot. at 16:9–11 (emphasis in

                                  17   original).) In response, defendants argue, “class actions that challenge conduct that

                                  18   occurred nationwide and, therefore, injures consumers nationwide—like the nationwide

                                  19   sale of Coffee-mate—are not ‘local’ regardless [of] the presence of a local defendant and

                                  20   a narrowly defined putative class.” (See Opp’n at 2:3–5 (emphasis in original).)

                                  21          As set forth above, subsection (i)(III) requires that “principal injuries resulting from

                                  22   the alleged conduct or any related conduct of each defendant were incurred in the State

                                  23   in which the action was originally filed.” See 28 U.S.C. § 1332(d)(4)(A)(i)(III). CAFA

                                  24   does not, however, define the term “principal injuries,” nor does it state whose injuries

                                  25   should be considered or provide other guidance for interpreting subsection (i)(III), and the

                                  26   Court is not aware of any Ninth Circuit precedent addressing the question. See, e.g.,

                                  27   Winn v. Mondelez Int’l, Inc., 2018 WL 3151774, at *3 (N.D. Cal. Jun. 28, 2018) (noting

                                  28   “[t]he Ninth Circuit has not spoken directly” as to circumstances under which “principal
                                                                                      5
                                  1    injuries are incurred in the state where a putative class action is filed”). Although, in

                                  2    some instances, the ordinary meaning of a term may provide guidance, see In re HP

                                  3    Inkjet Printer Litig., 716 F.3d 1173, 1181 (9th Cir. 2013) (holding, “[w]here a statute does

                                  4    not define a key term, we look to the word’s ordinary meaning”), here the ordinary

                                  5    meaning of “principal injuries” offers little if any assistance, as, whatever such “ordinary

                                  6    meaning” may be, it does not answer the question of whose injuries are covered.

                                  7           Consequently, given the absence of adequate guidance from the statutory

                                  8    language or case law, the Court turns to CAFA’s legislative history. See id. at 1180–81

                                  9    (holding, “[w]here the statutory text is ambiguous, . . . we may look to other interpretive

                                  10   tools, including the legislative history[,] in order to determine the statute’s best meaning”)

                                  11   (internal quotation and citation omitted); see also Kearns v. Ford Motor Co., 2005 WL

                                  12   3967998, at *12 (C.D. Cal. Nov. 21, 2005) (holding “[b]ecause the term [“principal
Northern District of California
 United States District Court




                                  13   injuries”] is facially ambiguous and there is no clearly applicable meaning derivable from

                                  14   the case law, it is . . . appropriate to look at the legislative history”).

                                  15          In that regard, defendants point to, and the Court has considered, a report by the

                                  16   Senate Judiciary Committee, which explains the “principal injuries” provision as follows:

                                  17          By this criterion, the Committee means that all or almost all of the damage
                                              caused by defendants’ alleged conduct occurred in the state where the suit
                                  18          was brought. The purpose of this criterion is to ensure that this exception is
                                              used only where the impact of the misconduct alleged by the purported
                                  19          class is localized. . . . [I]f the defendants engaged in conduct that could be
                                              alleged to have injured consumers throughout the country or broadly
                                  20          throughout several states, the case would not qualify for this exception,
                                              even if it were brought only as a single-state class action.
                                  21

                                  22   S. Rep. No. 109-14, at *40–41 (2005) (further explaining principal injuries provision “looks

                                  23   at where the principal injuries were suffered by everyone who was affected by the alleged

                                  24   conduct—not just where the proposed class members were injured”).

                                  25          Here, Beasley alleges Coffee-mate “was placed into interstate commerce by

                                  26   [d]efendants and sold throughout the country and throughout California.” (See FAC

                                  27   ¶ 189.) He also alleges the PHO in Coffee-mate “cause[s]” a variety of medical

                                  28   conditions in the United States and the world more broadly. (See, e.g., id. at 6:1 &
                                                                                        6
                                  1    ¶¶ 33–43 (alleging “PHO in Coffee-mate caused coronary heart disease”; citing, inter alia,

                                  2    estimates that “removing PHO from the American diet would prevent” approximately

                                  3    30,000–100,000 premature coronary deaths per year) (internal quotation and citation

                                  4    omitted); id. at 8:10 & ¶¶ 49–54 (alleging PHO in Coffee-mate “caused breast, prostate,

                                  5    and colorectal cancer”; citing studies of groups including “French women” and “American

                                  6    physicians”).)3

                                  7           The above-referenced allegations show Coffee-mate was distributed and sold

                                  8    nationwide, not only or even principally in California, and, consequently, that any damage

                                  9    caused by the conduct of one or more of the defendants occurred nationwide. Under

                                  10   such circumstances, defendants’ conduct “could be alleged to have injured consumers

                                  11   throughout the country,” see S. Rep. 109-14, at *40, and Beasley’s limitation of the

                                  12   putative class and subclass to California citizens does not defeat CAFA jurisdiction, see
Northern District of California
 United States District Court




                                  13   id. at 41 (stating, as to hypothetical class action brought on behalf of citizens of single

                                  14   state against manufacturer and dealers of allegedly defective product sold in all fifty

                                  15   states, “[t]he fact that the suit was brought as a single-state class action does not mean

                                  16   that the principal injuries were local”); see also Phillips v. Kaiser Found. Health Plan, Inc.,

                                  17   953 F. Supp. 2d 1078, 1086 (N.D. Cal. 2011) (holding “CAFA’s legislative history shows

                                  18   that Congress did not intend for plaintiffs to defeat federal jurisdiction by filing essentially

                                  19   national or regional class actions limited to plaintiffs from one state”).

                                  20          Beasley’s reliance on his inclusion of claims under the UCL, which he asserts

                                  21   “offers consumers protections not available in other states and unique to California” (see

                                  22   Reply at 5:3–4) likewise is unavailing, as Beasley’s choice of statute does not alter the

                                  23   fact, whether or not alleged in the FAC, that the harm he attributes to Coffee-mate

                                  24

                                  25          3
                                                Given the above allegations, the Court has not considered three documents filed
                                  26   by defendants, namely, a table titled “Recent (2009 to 2019) Trans Fat Cases Filed by
                                       Attorney Gregory Westen” (see Opp’n App’x A), a declaration by Daniel Nugent (see
                                  27   Nugent Decl., filed Jan. 16, 2019), and a declaration by Steve Gaines (see Gaines Decl.,
                                       filed Jan. 16, 2019), and, consequently, the Court does not address herein plaintiffs’
                                  28   objections to their admission.

                                                                                       7
                                  1    occurred nationwide.4 Moreover, irrespective of whether, in some hypothetical case, the

                                  2    UCL might recognize a claim not available in some other state, the claims Beasley brings

                                  3    here are not limited to the UCL, nor has he shown that any of his claims could not be

                                  4    brought elsewhere. See, e.g., Waller v. Hewlett-Packard Co., 2011 WL 8601207, at *4

                                  5    (S.D. Cal. May 10, 2011) (holding, where plaintiff based claims exclusively on UCL and

                                  6    other California statutes but product was “marketed and sold nationwide,” local

                                  7    controversy exception inapplicable; finding “there is no reason to believe that the

                                  8    [d]efendants aren’t vulnerable to suit on very similar grounds beyond California”)

                                  9    (emphasis omitted); see also Phillips, 953 F. Supp. 2d at 1086 (holding local controversy

                                  10   exception inapplicable; noting “[a]lthough [plaintiff] presents the attack through the vehicle

                                  11   of California’s consumer protection law,” including UCL, “the same theory would support

                                  12   liability under other state[s’] consumer protection laws as well”).
Northern District of California
 United States District Court




                                  13          Nor is Beasley’s reliance on Kaufman v. Allstate N.J. Ins. Co., 561 F.3d 144 (3d

                                  14   Cir. 2009), persuasive. Although, in Kaufman, as here, the defendant pointed to its

                                  15   conduct in states beyond the forum, it did not rely on any argument beyond its assertion

                                  16   that the word “or” in subsection (i)(III) should be read as “and,” an argument the Third

                                  17   Circuit rejected, see id. at 158, without addressing the broader issues raised by the

                                  18   instant defendants and discussed herein.

                                  19          Moreover, contrary to Beasley’s contention, the Ninth Circuit has not “adopted [the

                                  20   Kaufman] standard.” (See Mot. at 13:27; Reply at 2:19.) Indeed, the cases Beasley cites

                                  21   neither mention Kaufman nor address the principal injuries element beyond a passing

                                  22   acknowledgement of its inclusion among the requirements for the local controversy

                                  23
                                              4
                                  24            Indeed, counsel for plaintiff previously filed against Nestlé, on behalf of a
                                       nationwide class and subclass, a related case based on essentially the same conduct as
                                  25   that alleged in the instant case. (See First Am. Compl. ¶¶ 1, 150, Backus v. Nestlé USA,
                                       Inc., No. 15-1963-MMC (N.D. Cal. Jun. 26, 2015) (alleging federal jurisdiction over action
                                  26   pursuant to CAFA; identifying two nationwide classes, namely, a “PHO Class” of “[a]ll
                                       persons who purchased in the United States, on or after January 1, 2006, Coffee-mate
                                  27   products containing [PHO]” and a “0g Trans Fat Claim Subclass” of “[a]ll persons who
                                       purchased in the United States, on or after January 1, 2006, Coffee-mate containing the
                                  28   front labeling claim ‘0g Trans Fat’ and containing [PHO]”).)

                                                                                     8
                                  1    exception. See Kendrick v. Conduent State and Local Sols., Inc., 910 F.3d 1255, 1258,

                                  2    1260-61 (9th Cir. 2018) (noting, “[t]his is essentially a dispute between those who use the

                                  3    [Golden Gate] [B]ridge to travel between Marin County, California and San Francisco,

                                  4    California, and defendants who are charged with operating the bridge on behalf of the

                                  5    State of California”); Bridewell-Sledge v. Blue Cross of Cal., 798 F.3d 923, 925, 931–32

                                  6    (9th Cir. 2015) (noting defendants conceded “the principal injuries,” specifically,

                                  7    discriminatory pay, “were suffered in California”) (emphasis omitted); Benko v. Quality

                                  8    Loan Serv. Corp., 789 F.3d 1111, 1115, 1118 (9th Cir. 2015) (noting defendants

                                  9    conceded “the principal injuries,” specifically, illegal debt collection in carrying out

                                  10   foreclosures on mortgaged real property, occurred in forum state); Davis v. HSBC Bank

                                  11   Nev., N.A., 557 F.3d 1026, 1027–28 & 1028 n.2 (9th Cir. 2009) (summarizing elements of

                                  12   local controversy exception; noting “only issue on appeal is whether [defendant] has its
Northern District of California
 United States District Court




                                  13   principal place of business in the state of California”).

                                  14          Further, a number of district courts within the Ninth Circuit, presented with similar

                                  15   circumstances, in which plaintiffs alleged a single-state class with state-law claims but

                                  16   with respect to products sold nationwide, have concluded the principal injuries

                                  17   requirement was not met. See, e.g., Winn, 2018 WL 3151774, at *4–5 (rejecting

                                  18   plaintiff’s reliance on Kaufman; finding principal injuries requirement not met where

                                  19   plaintiff “defined the putative class as consumers in California, while at the same time

                                  20   alleging that the harm—i.e., the selling of Ginger Snaps [containing PHO]—is national in

                                  21   scope”); Kearns, 2005 WL 3967998, at *2, 12 (finding principal injuries requirement not

                                  22   met where pre-owned car program was falsely “marketed nationwide”; finding “any

                                  23   injuries would have been suffered by consumers throughout the country”).

                                  24          Lastly, the Court notes the policies animating CAFA’s enactment, as well as the

                                  25   local controversy exception, is consistent with retention of federal jurisdiction over the

                                  26   instant action. See, e.g., Brinkley, 873 F.3d at 1121 (holding “Congress passed CAFA

                                  27   with the ‘overall intent . . . to strongly favor the exercise of federal diversity jurisdiction

                                  28   over class actions with interstate ramifications’”) (ellipses in original) (quoting S. Rep.
                                                                                        9
                                  1    109-14, at *35); see also S. Rep. 109-14, at *39 (explaining local controversy exception

                                  2    “is a narrow exception that was carefully drafted to ensure that it does not become a

                                  3    jurisdictional loophole”; directing federal courts, in assessing exception’s criteria, to “bear

                                  4    in mind that the purpose of each of these criteria is to identify a truly local controversy—a

                                  5    controversy that uniquely affects a particular locality to the exclusion of all others”).

                                  6           Accordingly, in light of the foregoing, the Court finds Beasley has failed to show

                                  7    the instant action meets all of the requirements for the local controversy exception, and,

                                  8    consequently, the instant action is not subject to remand. See, e.g., Winn, 2018 WL

                                  9    3151774, at *5 (finding complaint established “the nature and scope of the alleged wrong”

                                  10   was “not California-specific or otherwise meaningfully local”; denying motion to remand).

                                  11   C.     Leave to Amend

                                  12          In his motion to remand, Beasley, without providing any explanation as to how he
Northern District of California
 United States District Court




                                  13   could amend his complaint in order to qualify for the local controversy exception,

                                  14   requests leave to amend.

                                  15          “[P]laintiffs should be permitted to amend a complaint after removal to clarify

                                  16   issues pertaining to federal jurisdiction under CAFA.” See Benko, 789 F.3d at 1117.

                                  17          Here, as noted, Beasley has already amended his complaint to explain why he

                                  18   does not believe federal jurisdiction exists over the instant action. In particular, following

                                  19   removal, Beasley alleged jurisdiction is proper in state court because he, as well as

                                  20   “several defendants” and “all members of the proposed class,” are California citizens (see

                                  21   FAC ¶ 1), “all claims are asserted under the laws of California” (see id.), and “the

                                  22   decisions about the labeling and formulation of Coffee-mate during the class period were

                                  23   made in and emanated from Glendale, California” (see id.). In addition, both his original

                                  24   and amended pleadings allege defendants placed Coffee-mate “into interstate

                                  25   commerce” (see Compl. ¶ 174; FAC ¶ 175) and that Coffee-mate is “sold throughout the

                                  26   country” (see Compl. ¶ 174; FAC ¶ 189). Given such allegations, the Court already has

                                  27   “the information required to determine whether [the instant] suit is within the court’s

                                  28   jurisdiction under CAFA.” See Benko, 789 F.3d at 1117.
                                                                                     10
                                  1           Accordingly, amendment being futile, leave to amend is denied. See Dougherty v.

                                  2    City of Covina, 654 F.3d 892, 901 (9th Cir. 2011) (finding leave to amend would be futile

                                  3    where plaintiff failed to allege facts sufficient to state claim and did not identify any

                                  4    additional facts that could be pled).

                                  5                                            CONCLUSION

                                  6           For the reasons stated above, the Motion to Remand is hereby DENIED.

                                  7           IT IS SO ORDERED.

                                  8

                                  9    Dated: May 10, 2019
                                                                                                 MAXINE M. CHESNEY
                                  10                                                             United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      11
